Name: Council Regulation (EC) No 553/97 of 24 March 1997 amending Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas, and amending Regulation (EC) No 934/95 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: agricultural activity;  leather and textile industries;  trade policy;  tariff policy;  cooperation policy;  regions and regional policy
 Date Published: nan

 Avis juridique important|31997R0553Council Regulation (EC) No 553/97 of 24 March 1997 amending Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas, and amending Regulation (EC) No 934/95 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip Official Journal L 085 , 27/03/1997 P. 0010 - 0011COUNCIL REGULATION (EC) No 553/97 of 24 March 1997 amending Regulation (EC) No 1981/94 opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel, Jordan, Malta, Morocco, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas, and amending Regulation (EC) No 934/95 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza StripTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas Regulation (EC) No 1981/94 (1), provides in its Articles 6 and 7 detailed rules for extending and adapting these tariff quotas under the agreements referred to in this Regulation;Whereas, also Regulation (EC) No 934/95 (2), provides in its Articles 3 and 4 detailed rules for extending and adapting these tariff measures under the agreements referred to in this Regulation;Whereas, preparations and negotiations are going on for the conclusion of new Euro-Mediterranean agreements with a certain number of countries referred to in Regulations (EC) Nos 1981/94 and (EC) 934/95;Whereas, with Morocco and Tunisia, Euro-Mediterranean association agreements have already been signed and their entry into force depends only on their ratification by the Member States;Whereas for the sake of efficiency and the timely publication of regulations implementing the tariff quotas, tariff ceilings and reference quantities provided in the new Euro-Mediterranean agreements, and insofar as the new agreements specify already the products eligible for those tariff measures, their volumes, duties, periods and any eligibility criteria, it should be provided that the Commission can make, on the advice of the Customs Code Committee, any adaptation of Regulation (EC) Nos 1981/94 and (EC) 934/95 made necessary by the entry into force of these new agreements between the Community and the countries referred to in these Regulations,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1981/94 shall be amended as follows:1. Article 6 (1) (c) shall be replaced by the following text:'(c) the necessary adaptations arising from the entry into force of new agreements, protocols or exchanges of letters between the Community and the countries referred to in this Regulation, insofar as the new agreements, protocols or exchanges of letters specify already the products eligible for those tariff quotas, their volumes, duties, quota periods and any eligibility criteria; and`2. in Article 6 (2) the fourth indent shall be deleted.Article 2 Regulation (EC) No 934/95 shall be amended as follows:1. Article 3 (1) (c) shall be replaced by the following text:'(c) the necessary adaptations arising from the entry into force of new agreements, protocols or exchanges of letters between the Community and the countries referred to in this Regulation, insofar as the new agreements, protocols or exchanges of letters specify already the products eligible for tariff preferences in the framework of tariff ceilings or reference quantities, their volumes, duties, periods and any eligibility criteria; and`2. in Article 3 (2), the fourth indent shall be deleted.Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 March 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 199, 2. 8. 1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 2397/96 (OJ No L 327, 18. 12. 1996, p. 1).(2) OJ No L 96, 28. 4. 1995, p. 6. Regulation as last amended by Commission Regulation (EC) No 2116/96 of 4 November 1996 (OJ No L 283, 5. 11. 1996, p. 21).